United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 98-2339
                               ________________

Dave Garey, also known as Freddy        *
Mertz,                                  *
                                        *
            Appellant,                  *      Appeal from the United States
                                        *      District Court for the
      v.                                *      Western District of Missouri.
                                        *
Bonneville International                *
Corporation, a Utah Corporation;        *      [UNPUBLISHED]
Ron Carter; Deseret Mutual Benefit      *
Administrators, a Utah                  *
Corporation,                            *
                                        *
            Appellees.                  *

                               ________________

                               Submitted: March 18, 1999
                                   Filed: March 24, 1999
                               ________________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                         ________________
PER CURIAM.

      Dave Garey appeals from the district court's1 dismissal of his action with
prejudice, and the assessment of costs, after Garey failed to appear at his court-


      1
      The Honorable Gary A. Fenner, United States District Judge for the
Western District of Missouri.
ordered deposition. After careful review of the record and the parties' briefs, we
conclude that the district court did not abuse its discretion. We have considered and
now deny Garey's motions for sanctions, to present oral argument, and for permission
to present "evidentiary testimony" by telephone.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                         2